Citation Nr: 0214028	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-18 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychosomatic gastrointestinal disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis with headaches.  

(The issues of entitlement to service connection for 
hypertension, for bilateral hearing loss, for psychosomatic 
gastrointestinal disorder, and for sinusitis with headaches 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to August 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an August 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was received in November 1999, the statement of 
the case was issued in June 2000, and a substantive appeal 
was received in July 2000.  In his July 2000 substantive 
appeal, the veteran requested a Board hearing at the local 
RO.  However, a June 2002 report of contact indicates that 
the veteran no longer wanted a Board hearing.  He was advised 
that he could make another request for a hearing at any time 
up until the Board rendered a decision.  The veteran has not 
made any subsequent requests for a Board hearing.  Thus, this 
matter is properly before the Board for appellate 
consideration.  

For reasons which will become apparent, the Board will 
undertake additional development of the issues of entitlement 
to service connection for hypertension, bilateral hearing 
loss, psychosomatic gastrointestinal disorder, and sinusitis 
with headaches pursuant to the authority granted by 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing these issues.  



FINDINGS OF FACT

1.  In a February 1975 rating decision, the RO denied 
entitlement to service connection for headaches, for 
sinusitis, for defective hearing, and for gastrointestinal 
bleeding; the veteran did not perfect an appeal of that 
determination with the filing of a substantive appeal.  

2.  Evidence received since the February 1975 rating decision 
is new, bears directly and substantially upon the specific 
matters under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claims of entitlement to service connection for 
bilateral hearing loss, a psychosomatic gastrointestinal 
disorder, and sinusitis with headaches.  


CONCLUSIONS OF LAW

1.  The February 1975 rating decision which denied 
entitlement to service connection for headaches, sinusitis, 
defective hearing, and gastrointestinal bleeding is final.  
38 U.S.C.A. § 7105(c) (West 1991).  

2.  Evidence received since the February 1975 rating decision 
is new and material, and the veteran's claims of entitlement 
to service connection for bilateral hearing loss, 
psychosomatic gastrointestinal disability, and sinusitis with 
headaches have been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims of entitlement to service connection for 
headaches, sinusitis, defective hearing, and gastrointestinal 
bleeding were originally denied in a February 1975 rating 
decision on the bases that the conditions were not found on 
examination and/or were not shown by the evidence of record.  
The veteran was informed of this decision in a letter dated 
in February 1975.  The veteran filed a notice of disagreement 
in March 1975.  In a July 1975 rating decision, the RO 
continued to deny the veteran's claims.  A statement of the 
case was issued in August 1975; however, the veteran did not 
thereafter file a substantive appeal to complete his appeal.  
The February 1975 rating decision therefore became final 
based upon the evidence then of record.  See 38 U.S.C.A. 
§ 7105.  However, a claim will be reopened if new and 
material evidence has been submitted since the prior final 
decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The veteran sought to reopen his claims of entitlement to 
service connection for sinusitis with headaches, hearing 
loss, and gastrointestinal bleeding with psychosomatic 
complaints in March 1999.  Although the RO initially 
determined in the August 1999 rating decision (from which the 
present appeal arises) that new and material evidence had not 
been submitted with regard to all of these claims, a June 
2000 statement of the case shows that the RO subsequently 
found that new and material evidence had been presented to 
reopen the claims of entitlement to service connection for a 
psychosomatic gastrointestinal disorder and for sinusitis 
with headaches.  The RO continued to deny these claims on the 
merits.  Nevertheless, although the RO may have eventually 
determined that new and material evidence was received to 
reopen these two claims, the Board is not bound by that 
determination and must consider whether new and material 
evidence has been received.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes here that the provisions 
of 38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  However, the amended 
version is only applicable to claims filed on or after August 
29, 2001.  The change in the regulation therefore does not 
impact this case.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

A review of the record reflects that a good deal of medical 
evidence has been received since the RO's February 1975 
decision, including a comrade statement indicating that the 
veteran received treatment during service for hypertension, 
sinusitis, and bowel bleeding.  VA outpatient treatment 
records and VA examination reports have also been received.  
A December 2001 VA audiological test report demonstrates 
findings of sensorineural hearing loss and note a history of 
noise exposure.  This evidence demonstrates in service 
treatment for sinusitis and bowel bleeding as well as current 
diagnoses of hearing loss with a history of noise exposure, 
current complaints of bowel problems, and a diagnosis of 
headaches probably secondary to chronic sinusitis.  In view 
of the underlying basis for the 1975 denials which was that 
there was no evidence of current disability, the newly 
received evidence is sufficiently significant to the issues 
in this case that it must be considered in order to fairly 
decide the merits of these claims.  The additional evidence 
is therefore new and material, and the claims must be 
reopened.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The additional development to be conducted by 
the Board will serve to ensure compliance with the notice and 
assistance provisions of this new legislation and 
implementing regulations.  



ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss, for psychosomatic gastrointestinal 
disability, and for sinusitis with headaches.  To this 
extent, the appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

